Citation Nr: 0122410	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  99-22 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for Reiter's syndrome or 
other chronic pathology of the feet.

WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Herman, Counsel



INTRODUCTION

The veteran had active military service from January 1972 to 
January 1975.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The veteran was afforded a personal hearing before a hearing 
officer at the RO in February 2000.  Thereafter, in June 
2001, he was afforded a hearing at the RO before the 
undersigned member of the Board.  Transcripts of those 
hearings have been associated with the claims folder.


REMAND

The veteran contends that his diagnosed Reiter's syndrome is 
etiologically related gastrointestinal problems he 
experienced during his active service.  Specifically, he says 
he was diagnosed and treated for gastroenteritis in service.  
He reports that his treating VA podiatrist told him that the 
relationship between Reiter's syndrome and gastroenteritis 
was widely accepted, and that Reiter's syndrome, and its 
related symptoms, could lie dormant for many years without 
any clinical signs.  He states a similar opinion was rendered 
by another VA physician during a routine examination in 
October 2000.  He says the predominate symptom of his 
Reiter's syndrome is chronic bilateral foot pain.

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  Regulations implementing the VCAA (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

During the course of his personal hearing, the veteran 
expressed concern over the way in which evidence was 
developed and weighed in his claim for service connection.  
He said his treating podiatrist clearly indicated that there 
was a correlation between the gastroenteritis that he was 
treated for in service and his current Reiter's syndrome.  He 
stated a similar opinion had been recently expressed by 
another VA physician.  However, when he was evaluated in June 
1999, the veteran said he was examined by a physician that 
had previously treated him and had previously expressed an 
opinion that his Reiter's syndrome was not of service origin.  
He implied that findings of the examination were biased and 
should not have been considered by the RO.  

As there is a statement from a VA podiatrist indicating that 
the veteran's Reiter's syndrome was the result of the 
gastroenteritis he suffered during his active service, and 
because the veteran has indicated that an identical opinion 
was recently made by another VA physician, the Board finds 
that the veteran should be afforded another examination to 
determine the etiology of his Reiter's syndrome or other 
chronic pathology of the feet.  See 38 U.S.C. § 5103A (West 
Supp. 2001).

The Board notes that the veteran also reported that he was 
receiving current treatment for his Reiter's syndrome through 
the rheumatology and podiatry clinics at the Huntington VA 
Medical Center (VAMC).  The most recent records received from 
the Huntington VAMC are dated in February 2000.  As VA 
treatment records are considered to be constructively 
included within the record, and must be acquired if material 
to an issue on appeal, it will be necessary to obtain the 
veteran's current medical records prior to a final decision 
in this case.  See Dunn v. West, 
11 Vet.App. 462 (1998).

Further, at the time of his personal hearing before the 
undersigned, the veteran submitted medical records from the 
Lexington VAMC in support of his claim.  That evidence is 
pertinent to the disability at issue.  There is no indication 
that this evidence was considered by the RO.  Moreover, the 
veteran stated that he did not wish to waive RO consideration 
of said evidence.  Accordingly, the case must be returned to 
the RO for its review of the aforementioned evidence, for 
readjudicaton, and, if appropriate, inclusion of the evidence 
in a supplemental statement of the case.  38 C.F.R. §§ 19.37, 
20.1304 (2000).

In light of these circumstances, this case is REMANDED to the 
RO for the following actions:

1.  The RO should advise the veteran that 
he should submit, to the extent that he 
is able, medical evidence, such as a 
statement from a physician, linking 
current disability of his feet and/or 
Reiter's syndrome to his military 
service. 

2.  The RO should request the veteran to 
identify the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers, 
VA and private, who may possess 
additional records pertinent to the issue 
on appeal.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran which have not 
been secured previously.  The RO should 
make a concerted effort to obtain the 
veteran's treatment records from the 
Huntington VAMC and Lexington VAMC since 
February 2000.

3.  If the RO is unable to obtain a copy 
of any records identified by the veteran, 
it should so inform the veteran and 
request him to provide a copy of such 
records.

4.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the extent and etiology of any 
currently present Reiter's syndrome 
and/or chronic bilateral foot pain.  If 
feasible, this examination should be 
conducted by a physician who has not 
previously examined or treated the 
veteran.  The veteran should be notified 
of the date, time, and place of the 
examination in writing.  The claims 
folder, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed. 

The physician should be requested to 
provide an opinion with respect to each 
currently present disorder of the feet 
and/or Reiter's syndrome as to whether it 
is at least as likely as not that the 
disorder had its onset during the 
veteran's active service, was manifested 
within one year of the veteran's 
discharge from service or is 
etiologically related to the veteran's 
active service.  The rationale for all 
opinions expressed must also be provided. 

5.  Then, the RO should review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

6.  Then, the RO should undertake any 
other development it deems to be required 
to comply with the notice and duty to 
assist provisions of the VCAA and the 
implementing regulations. 

7.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is otherwise notified by the RO.  By this 
remand, the Board intimates no opinion, either factual or 
legal, as to any ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


